TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00470-CR




Dennis Martin, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 2012001, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


PER CURIAM
Appellant Dennis Martin moves to abate this appeal for the preparation and filing of
written findings of fact and conclusions of law regarding the admissibility of his statements. (1) See
Tex. Code Crim. Proc. Ann. art. 38.22, § 6 (West 1979).  The requirements of article 38.22, section
6 are mandatory.  Green v. State, 906 S.W.2d 937, 939 (Tex. Crim. App. 1995).  
Appellant's motion to abate is granted and the cause is remanded to the district court. 
See id. at 940.  The court shall make and file written findings of fact and conclusions of law
concerning the voluntariness and admissibility of appellant's statements.  These written findings and
conclusions shall be forwarded to this Court in a supplemental clerk's record no later than December
1, 2003. (2) 

Before Justices Kidd, B. A. Smith and Puryear
Filed:   October 30, 2003
Do Not Publish
1.        The docket sheet reflects that a motion to suppress statements was filed on March 15, 2002, but
the motion does not appear in the clerk's record and the Clerk has been informed that the motion is
not on file in the district clerk's office.  The reporter's record contains the hearing on the motion to
suppress held March 27, 2002, before the Honorable Julie Kocurek.
2.        Appellant's motion for extension of time to file brief is dismissed as premature.